

114 S485 IS: Assuring Private Property Rights Over Vast Access to Land Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 485IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Boozman (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the use of eminent domain in carrying out certain projects.
	
 1.Short titleThis Act may be cited as the Assuring Private Property Rights Over Vast Access to Land Act or the APPROVAL Act. 2.Prohibition on eminent domain for certain projectsSection 1222 of the Energy Policy Act of 2005 (42 U.S.C. 16421) is amended—
 (1)by redesignating subsections (d) through (g) as subsections (f) through (i), respectively; and (2)by inserting after subsection (c) the following:
				
 (d)Prohibition on eminent domainNotwithstanding any other provision of law (including regulations), the Secretary, SWPA, and WAPA may not carry out any Project under this section through the use of eminent domain, unless the use of eminent domain is explicitly authorized by—
 (1)the Governor and the head of each applicable public utility commission or public service commission of the affected State; and
 (2)the head of the governing body of each Indian tribe the land of which would be affected. (e)Siting requirementTo the maximum extent practicable, a Project carried out under this section shall be sited on—
 (1)an existing Federal right-of-way; or (2)Federal land managed by—
 (A)the Bureau of Land Management; (B)the Forest Service;
 (C)the Bureau of Reclamation; or (D)the Corps of Engineers..